NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



TONY GLACKIN,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-308
                                   )
KATHRYN M. POTTER,                 )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Susan M. Helms and R. Michael Robinson,
St. Petersburg, for Appellant.

Nathaniel B. Kidder of Kidder & Bennett, St.
Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.